Citation Nr: 0116387	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, right tibia and fibula fractures, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
December 1985.

This matter comes before the Board of Veterans' Appeals on an 
appeal from a January 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
residuals, right tibia and fibula fractures, and assigned a 
noncompensable rating effective May 21, 1999.  A notice of 
disagreement was received in February 2000.  In August 2000, 
the RO increased the disability rating to 10 percent, also 
effective May 21, 1999.  A statement of the case was issued 
in August 2000, and a substantive appeal was received in 
November 2000.


FINDING OF FACT

The veteran's service-connected disability described for 
rating purposes as residuals, right tibia and fibula 
fractures, is manifested by x-ray evidence of degenerative 
changes and some clinically demonstrated limitation of motion 
due to pain resulting in no more than slight ankle 
disability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for service-connected residuals, right 
tibia and fibula fractures have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5010 and 5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report, as well as recent VA outpatient records  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increase in 
disability rating for residuals of a fracture of the right 
tibia and fibula..  The discussions in the rating decision, 
statement of the case, and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, right tibia and 
fibula fractures warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the veteran's service-connected residuals, 
right tibia and fibula fractures have been rated by the RO 
under the provisions of Diagnostic Code 5262.  It appears 
from the record that the fractures were at the distal portion 
of the tibia and fibula near the ankle.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where the malunion of the tibia and fibula causes an 
impairment resulting in slight knee or ankle disability.  A 
rating of 20 percent is warranted where the disability is 
moderate, and 30 percent corresponds to marked knee or ankle 
disability.  A 40 percent evaluation is called for when there 
is nonunion of the tibia and fibula, with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

With respect to ankle disability, the Board also notes here 
that a 10 percent rating is warranted under Diagnostic Code 
5271 for moderate limitation of motion whereas a 20 percent 
rating is warranted for marked limitation of motion.  Normal 
range of motion of the ankle is to 20 degrees in dorsiflexion 
and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II. 

The RO also considered Code 5010 for arthritis due to trauma, 
which directs that the condition be rated the same as 
degenerative arthritis under Code 5003.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as 20 percent with x-
ray involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations; 
rate as 10 percent with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  The 10 
percent and 20 percent ratings based upon x-rays findings, 
above, will not be combined with settings based on limitation 
of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination, and 
38 C.F.R. § 4.59 accounts for painful motion due to 
arthritis.

Service medical records show that the veteran broke the 
distal right tibia and fibula in an accident involving a tank 
turret in March 1984.  

VA outpatient records from February 1999 to April 2000 reveal 
repeated complaints by the veteran of pain in his right 
ankle.  A September 1999 clinical entry documents a decrease 
in dorsiflexion and plantar flexion of the right ankle.  An 
October 1999 clinical entry documents complaints of constant 
throbbing pain, some days worse than others and worse with 
weightbearing.  Limited range of motion due to pain was 
noted.  X-rays in October 1999 showed spurring on the medial 
malleolus, and minor degenerative changes were seen at the 
talo-tibial joint.  The old fractures of the tibia and fibula 
were noted.  X-rays in February 2000 revealed deformity 
consistent with old healed fractures; the examiner at that 
time characterized the findings as "minor abnormality."  

A fee based examination was conducted in June 2000.  The 
veteran's medical records were not available for the 
examiner's review.  However, because the history of the 
disability as reported by the veteran to the examiner was 
consistent with the record and in light of the comprehensive 
and detailed nature of the clinical examination, the Board 
finds that the inability to review the records in this case 
does not detract form the probative value of the examination 
as a tool in ascertaining the current level of disability.  
The Board finds the examination to be adequate for rating 
purposes. 

At the June 2000 examination, the veteran complained of 
constant, daily sharp pains in the right leg, worse with 
overuse, which are relieved by rest and medication.  On 
examination, gait was normal, and there was no sign of 
inflammation, deformity, or disease.  The veteran's knees 
were normal.  His ankles showed full range of motion without 
limitation by pain, weakness, fatigue, lack of endurance, or 
incoordination.  Reflexes were normal.  Right ankle x-rays 
showed spurs on the malleoli and on the plantar surface.  
Mild traumatic arthritis and the old, healed fractures were 
also noted.  The diagnosis was status post-fracture of the 
right tibia and fibula with mild traumatic arthritis and 
small plantar spur.  Avoidance of prolonged use of the joint 
was recommended, as well as avoidance of uneven terrain, 
jumping, and stepping on toes.

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of the current 10 percent is not 
warranted at this time.  The VA outpatient records show 
periodic flare-ups of pain which limits range of motion to 
some extent.  However, the currently assigned 10 percent 
rating contemplates such additional functional loss due to 
pain.  The Board finds that the veteran's complaints of pain 
in the right ankle on use and intermittent swelling, along 
with certain clinical findings of tenderness and discomfort 
in the ankle on motion, are equivalent to no more than slight 
ankle disability.  Significantly, at the time of the June 
2000 examination, range of motion was full and there was no 
clinical findings of any additional functional loss due to 
pain, instability, weakness, fatigue, incoordination, or lack 
of endurance.  The overall evidence shows a disability 
picture which is manifested by periodic flare-ups of pain 
which results in functional loss approximating no more than 
slight disability.  Diagnostic Code 5262 provides that for 
slight ankle disability, a 10 percent rating is appropriate.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5262; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran and his representative have alleged entitlement 
to a separate rating for the mild traumatic arthritis arising 
from his service connected injury.  Although Code 5262 does 
not specifically refer to limitation of ankle motion as a 
criteria of "ankle disability," the 10 percent rating 
assigned by the RO and affirmed herein by the Board using 
Code 5262 clearly includes consideration of limitation of 
motion by pain.  Thus a separate rating under Code 5003 would 
constitute an evaluation of the same symptomatology and would 
thus constitute pyramiding under 38 C.F.R. § 4.14.  The Boars 
also notes here that the provisions of Diagnostic Code 5271 
for limited motion of the ankle could have been applied in 
the alternative.  However, under that Code a 10 percent 
rating is warranted for moderate limitation of motion with a 
20 percent rating being warranted for marked limitation of 
motion.  The evidence in this case does not show more than 
slight limitation of motion due to pain and application of 
Code 5271 would therefore be of no benefit to the veteran. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that a VA physician excused the veteran from work for a 
number of days in February 2000 due to right ankle pain.  
However, in the absence of any other evidence that the right 
ankle disability has resulted in any significant interference 
with the veteran's employment, the Board finds that marked 
interference has not been shown.  Likewise, there is no 
evidence that the disability in question has necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

